Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-9-2003

Rivera v. Continental Airlines
Precedential or Non-Precedential: Non-Precedential

Docket 01-3653




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Rivera v. Continental Airlines" (2003). 2003 Decisions. Paper 892.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/892


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                               NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT




                                            No: 01-3653


                                      JACQUELINE RIVERA,
                                                 Appellant
                                              v.

                       CONTINENTAL AIRLINES, a Delaware Corporation;
                        KATHERINE CHURCHILL; DENISE DANIELE;
                                   GEORGE COURY


                           On Appeal from the United States District Court
                                  for the District of New Jersey

                         District Court Judge: The Honorable John W. Bissell
                                    (D.C. Civ. No. 98-cv-01406)


                            Submitted Under Third Circuit L.A.R. 34.1(a)
                                       December 10, 2002

                   Before: FUENTES, GARTH and WALLACH*, Circuit Judges

                                  (Opinion Filed: January 9, 2003)




                                    OPINION OF THE COURT




___________________
        *Honorable Evan J. Wallach, United States Court of International Trade, sitting by
designation.
FUENTES, Circuit Judge:

        The United States District Court for the District of New Jersey found that

Jacqueline Rivera ("Rivera"), a Puerto Rican female, failed to show a genuine issue of

material fact as to whether her former employer's proffered reason for her discharge was a

pretext, and thus granted summary judgment to Continental Airlines, Inc. ("Continental") on

Rivera's gender, national origin, and retaliation-based discrimination claims. Because we

agree that no reasonable jury could find for Rivera based on the facts of this case, we affirm

the Order of the District Court.

                                   I. Facts and Procedural History

        Because we write solely for the parties, our review of the factual background is

limited to that which is necessary to inform our opinion today. Rivera filed a complaint in

the New Jersey Superior Court, Essex County, on January 30, 1998 against her former

employer, Continental, and three of her former supervisors. Continental removed the case

to the United States District Court for the District of New Jersey on March 26, 1998. On

June 13, 2001, the District Court issued an order granting summary judgment to

Continental. On July 5, 2001, Rivera sought reconsideration of the June 13, 2001 order.

Rivera then appealed the denial of reconsideration and by so doing brought up the

underlying summary judgment grant of June 13, 2001 for review. The orders which she

appeals had dismissed her claims under the New Jersey Law Against Discrimination

("NJLAD"), of gender discrimination, national origin discrimination, and retaliation for



                                                     2
filing discrimination charges with the Equal Employment Opportunity Commission

("EEOC").

        On May 6, 1992, Rivera applied for a position with Continental as a dining services

clerk at Newark International Airport and received a job offer that same day. In 1993, she

applied for a position as a security investigator with the company, but Continental hired two

white males instead. As a result, on December 29, 1993, Rivera filed charges of national

origin and gender discrimination with the EEOC. On August 31, 1995, the EEOC

concluded that Rivera's gender discrimination claim was meritless but that reasonable cause

may have existed as to her national origin claim. However, Rivera neglected to file suit

within the 90 day period of the applicable statute. The decision of the EEOC called for

Continental to join with the EEOC to reach a "just resolution of this matter," but no

settlement was ever negotiated.

        On December 26, 1993, Rivera's supervisors cited her for tardiness. A week later,

Rivera received a verbal warning about her work from one of her supervisors. On January

14, 1994, Katherine Churchill and Denise Danielle, two of Rivera's supervisors, suspected

Rivera of using a controlled substance while on duty. On January 31, 1994, Churchill

suspended Rivera with pay pending an investigation. On that same day, Rivera submitted to

a drug test, which she passed. Rivera returned to work on February 6, 1994, and received a

written notice of performance deficiencies the next day. As a result of these incidents, on

February 17, 1994, Rivera filed a second EEOC charge, alleging retaliation for filing her

initial complaint of discrimination. On March 2, 1995, Rivera amended her second EEOC

                                                    3
complaint to include additional instances of alleged retaliation. The EEOC rendered a "no

cause" determination on her second charge on November 24 , 1995.

        In January 1996 Rivera was accused of reserving first-class seats for her personal

use on a flight from Newark to San Francisco, in violation of company policy. On January

31, 1996, Michael Brzostowski, then Continental's Assistant Director of Customer Service

in Newark, received a memorandum from Continental security explaining Rivera's alleged

misconduct. At a meeting on February 1, 1996, Brzostowski met with Rivera to discuss the

allegations and handed her a letter of termination. Based on the meeting, Brzostowski

believed that Rivera either had improperly blocked the seats for herself, or had permitted

someone to do so using her computer "sine," for which she alone bore responsibility.

Rivera refused to sign the termination letter. Instead, she wrote a letter of resignation to

the company.

                               II. Jurisdiction and Standard of Review

        We exercise jurisdiction under 28 U.S.C. § 1291 over a final decision of a district

court. We exercise plenary review over a district court's grant of summary judgment and

review the facts in the light most favorable to the party against whom summary judgment

was entered. See Brooks v. Kyler, 204 F.3d 102, 105 n.5 (3d Cir. 2000). Summary

judgment is proper if there is no genuine issue of material fact and if, viewing the facts in

the light most favorable to the non-moving party, the moving party is entitled to judgment

as a matter of law. See FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317

(1986). At the summary judgment stage, the judge's function is not to weigh the evidence

                                                      4
and determine the truth of the matter, but to determine whether there is a genuine issue for

trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

                                               III. Discussion

                                                      A.

        Under the NJLAD, when an employee alleges discrimination in hiring because of

race, creed, color, national origin, ancestry, age, marital status, or sex, his or her claim is

analyzed under the burden-shifting framework established in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973). See Jansen v. Food Circus Supermarkets, Inc., 110 N.J. 363,

380-81 (1988). If a plaintiff establishes a prima facie case of discrimination, the burden of

production then shifts to the defendant to articulate "evidence that the plaintiff was

rejected, or someone else was preferred, for a legitimate, nondiscriminatory reason."

Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 254 (1981). If the employer

offers such evidence, then the plaintiff must rebut the employer's explanation by

demonstrating that the defendant's proffered reasons were a pretext for discrimination.

Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 143 (2000).

        The District Court concluded that Rivera established a prima facie case of

discrimination; however, Continental asserts that the District Court erred in reaching this

conclusion. We need not address the issue as we conclude that the District Court correctly

ruled that Rivera failed to put forth evidence that could lead a reasonable jury to conclude

that the proffered reason for Rivera's termination was a pretext.

        Continental's articulated reason for Rivera's termination is that she improperly

                                                       5
reserved or blocked first-class seats on a Continental flight for her and her relatives'

personal use, to the exclusion of paying customers. To discredit the employer's stated

reasons, "the non-moving plaintiff must demonstrate such weaknesses, implausibilities,

inconsistencies, or contradictions in the employer's proffered legitimate reasons for its

action that a reasonable factfinder could rationally find them 'unworthy of credence.'"

Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994) (internal citations omitted). Rivera

failed to put forth any evidence that would convince a reasonable factfinder that

Continental's proffered reason was unworthy of credence.

        After the February 1, 1996 meeting, Brzostowski was convinced that Rivera either

had blocked first-class seats for herself, or had permitted someone to do so using her

exclusive computer "sine." In reaching the decision to terminate Rivera, he consulted with

Bob Zimmerman, Director of Human Resources. The two men considered Rivera's

performance as an employee, including her attendance and background. Rivera alleges that

the men thus considered the numerous, false accusations previously made against her by

her supervisors. While Brzostowski may have relied on Rivera's employment record to

some extent in reaching his decision, the fact that Rivera violated company policy

constitutes a legitimate reason for her termination. Rivera claims that she did not block the

first-class seats on the flight, but she does not dispute that her "sine" was used to block

those flights and that she is personally responsible for the use of her "sine." Rivera has not

established that Continental's articulated reason for her termination was unworthy of

credence, or a pretext. As a result, the District Court did not err in dismissing her claims

                                                      6
for gender and national origin discrimination based on her termination.

                                                       B.

        Rivera's retaliation claim also fails as a matter of law. "The mere fact that an adverse

employment action occurs after a complaint will ordinarily be insufficient to satisfy the

plaintiff's burden of demonstrating a causal link between the two events." Krouse v.

American Sterilizer Co., 126 F.3d 494, 504 (3d Cir. 1997) (quoting Robinson v. City of

Pittsburgh, 120 F.3d 1286, 1302 (3d Cir. 1997)). "Even if timing alone could ever be

sufficient to establish a causal link, we believe that the timing of the alleged retaliatory

action must be 'unusually suggestive' of retaliatory motive before a causal link will be

inferred." Id. Continental terminated Rivera in 1996, two years after her most recent

EEOC charge.

        The timing of the termination in relation to the EEOC complaints does not indicate

that it was retaliatory in nature, and Rivera offers little other evidence to support her

contention. She alleges that Brzostowski considered her attendance and background in

deciding to terminate her employment; however, his mere knowledge of her employment

history does not signify that he harbored some retaliatory motive. Rivera offers no

evidence that Brzostowski knew of her complaints to the EEOC and Brzostowski himself

testified that he had no idea that Rivera had ever filed any such charges. Based on this

dearth of evidence, the District Court properly granted summary judgment to Continental

on Rivera's claim of retaliation.

                                                       C.

                                                       7
         The District Court also correctly concluded that the rest of Rivera's allegations of

gender, national origin, and retaliation-based discrimination, based on the conduct of her

employer commencing sometime in 1993 and continuing until her discharge on February 1,

1996, had to be dismissed. The statute of limitations applicable to Rivera's NJLAD claims

is two years. See Ali v. Rutgers, 166 N.J. 280, 282 (2000). The last act of discrimination

claimed by Rivera was her discharge on February 6, 1996. She filed suit on January 30,

1998. Rivera's other claims of discrimination, however, are based on conduct that occurred

prior to January 1996, and thus, are barred by the NJLAD two-year statute of limitations,

inasmuch Rivera filed her complaint on January 30, 1998.




                                             IV. Conclusion

         Accordingly, for the reasons stated above, we affirm the judgment of the District

Court.




_____________________________

                                                     8
TO THE CLERK OF THE COURT:

Kindly file the foregoing Opinion.




                                         /s/ Julio M. Fuentes
                                               Circuit Judge




                                     9